In a support proceeding, respondent husband appeals from an order of the Family Court, Nassau County, entered March 19, 1974, which established arrears pursuant to a previously issued temporary support order in the amount of $2,075, directed that judgment be entered in that amount, and directed that the respondent pay the increased sum of $75 a week towards the support of his four children thereafter. Order modified, on the law and in the court’s discretion, so as to decrease the support payment from $75 a week to $50 a week. As so modified, order affirmed without costs. When these parties were last before the Family Court, it found that the respondent was earning $100 a week. On that finding, a temporary support order was entered in the amount of $15 a week for the respondent’s four children. The record on appeal establishes only that respondent’s salary has increased to $150 a week. It is our *1014opinion that such ah increase in income does not warrant the increase in support granted by the Family Court. Latham, Cohalan and Christ, JJ.,
concur; Martuscello, Acting P. J., and Shapiro, J., dissent and vote to affirm.